                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        JOSHUA LAINE, et al.,                             Case No. 3:18-cv-04390-JD
                                                         Plaintiffs,
                                   8
                                                                                              ORDER RE MOTION FOR
                                                   v.                                         RECONSIDERATION AND
                                   9
                                                                                              APPLICATION TO PROCEED IN
                                  10        SUPERIOR COURT OF ALAMEDA                         FORMA PAUPERIS FOR APPEAL
                                            COUNTY HAYWARD HALL OF
                                  11        JUSTICE, et al.,                                  Re: Dkt. Nos. 218, 219
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiffs (“Laine”), who are proceeding pro se, have filed a motion for reconsideration,

                                  14   Dkt. No. 219, of the order dismissing this case with prejudice, Dkt. No. 216. Laine also appealed

                                  15   that order, Dkt. No. 217, and seeks to proceed in forma pauperis, Dkt. No. 218. The appeal has

                                  16   been held in abeyance pending resolution of the motion for reconsideration. Dkt. No. 223.

                                  17   I.       MOTION FOR RECONSIDERATION (DKT. NO. 219)
                                  18            Civil Local Rule 7-9 requires parties to move for leave from the Court prior to filing a
                                  19   motion for reconsideration. Civil L.R. 7-9(a). Substantively, the moving party must show: (1) “a

                                  20   material difference in fact or law exists from that which was presented to the Court before entry of

                                  21   the interlocutory order for which reconsideration is sought;” (2) “[t]he emergence of new material

                                  22   facts or a change of law occurring after the time of such order;” or (3) “[a] manifest failure by the

                                  23   Court to consider material facts or dispositive legal arguments which were presented to the Court

                                  24   before such interlocutory order.” Civil L.R. 7-9(b).

                                  25            As an initial matter, Laine did not seek leave to file this motion. Even though he is

                                  26   proceeding pro se, he is “bound by the Federal Rules, as well as by all applicable local rules.”
                                  27   Civil L.R. 3-9(a). On this ground, the motion may be denied. Cervantes v. Countrywide Home

                                  28   Loans, Inc., 656 F.3d 1034, 1043 (9th Cir. 2011).
                                   1          Even if the Court were to construe Laine’s motion as for leave to file a motion for

                                   2   reconsideration, it does not meet the showing required by Civil Local Rule 7-9. Laine does not

                                   3   point to a subsequent change of fact or law, or a material failure by the Court to consider facts or

                                   4   arguments previously presented. Instead, the motion simply repeats prior arguments, or raises

                                   5   new issues that have no bearing on the dispositive legal question examined in the order of

                                   6   dismissal -- that the Court lacks subject matter jurisdiction over this case because of the domestic

                                   7   relations exception to federal jurisdiction. Ankenbrandt v. Richards, 504 U.S. 689, 702-03 (1992).

                                   8   In Laine’s own words, this action is about “four family law cases where each case correlates one

                                   9   another between the same judges, the system, third parties and lawyers.” Dkt. No. 152 ¶ 64.

                                  10          Laine’s arguments that Rooker-Feldman and Younger abstention doctrines do not apply are

                                  11   unavailing. The motion for reconsideration discusses at length how “extrinsic fraud” is an

                                  12   exception to the Rooker-Feldman doctrine, citing Kougasian v. TMSL, Inc., 359 F.3d 1136 (9th
Northern District of California
 United States District Court




                                  13   Cir. 2004). However, Laine’s claims are not that state courts have been defrauded; he challenges

                                  14   “an allegedly erroneous decision by a state court,” which means that “Rooker-Feldman bars

                                  15   subject matter jurisdiction in federal court.” Id. at 1140 (citation omitted). Similarly, the bad faith

                                  16   and other exceptions to Younger abstention do not apply because the “record does not support

                                  17   such a finding.” San Jose Silicon Valley Chamber of Commerce Political Action Comm. v. City of

                                  18   San Jose, 546 F.3d 1087, 1093 (9th Cir. 2008). The exhibits to the second amended complaint

                                  19   (“SAC”) cited in the motion merely make conclusory statements about illegal court activity. Dkt.

                                  20   No. 219 at 8. The exhibits at Docket Number 154, 155, 156, 157, 158, and 162 are stricken for

                                  21   failure to comply with Federal Rule of Civil Procedure 5.2(a), which requires “the name of an

                                  22   individual known to be a minor,” to be redacted in federal court filings. As plaintiffs have

                                  23   previously been informed, minors may be identified only by their initials.

                                  24          The order of dismissal also identified plaintiffs’ failure to respond to multiple motions as

                                  25   an independent basis for dismissal under Federal Rule of Civil Procedure 41(b). Dkt. No. 216

                                  26   at 2. The motion for reconsideration does not address that.

                                  27          To the extent plaintiffs are making a motion under Federal Rule of Civil Procedure 60,

                                  28   they have not stated a good reason for the relief they seek.
                                                                                         2
                                   1   II.    APPLICATION TO PROCEED IN FORMA PAUPERIS (DKT. NO. 218)

                                   2          Plaintiffs’ application to proceed in forma pauperis for appeal is denied for the same

                                   3   reasons as their prior request. Dkt. Nos. 16, 128. The application does not provide enough

                                   4   information to show that all plaintiffs qualify for in forma pauperis status. In addition, the family

                                   5   law claims are frivolous for the reasons discussed here and in Dkt. No. 216.

                                   6          IT IS SO ORDERED.

                                   7   Dated: February 26, 2020

                                   8

                                   9
                                                                                                     JAMES DONATO
                                  10                                                                 United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
